Silverman, J.,
dissents in part in a memorandum as follows: I concur only on the insufficiency of the attorneys’ affidavits and am of the view that as a matter of law the claimed part performance is not “unequivocally referable” to the alleged agreement so as to avoid the bar of the Statute of Frauds; that such claimed part performance is equally referable to and consistent with an expectation of long-term occupancy, whether based simply on factual expectations arising out of family relationship or agreement for some term other than that claimed by the tenant, and whether the rent be a bargain rent or a competitive commercial rent (that being what the dispute is really about). (Wilson v La Van, 22 NY2d 131, 134-135.) I dissent from the denial of leave to plaintiffs to discontinue their action in the Supreme Court. [82 AD2d 731.]